Citation Nr: 1113599	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  09-48 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence to reopen a claim for service connection for a skin disorder, to include as due to herbicide exposure, has been received.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, in which the RO denied the Veteran's request to reopen a claim for service connection for a skin disorder.  

In May 2010, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

As regards the petition to reopen the claim for service connection, the Board has considered the decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).  In that decision, the Federal Circuit held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F. 3d 399 (Fed. Cir. 1996).  In this case, the Veteran was previously denied service connection for a skin condition on the basis that there was no medical evidence that his current skin disorder, characterized as dermatophytosis and tinea cruris (i.e., a fungal skin infection), was incurred during service, to include herbicide exposure therein.  In June 2009, the Veteran filed a request to reopen his previously denied claim for a skin disorder, also characterized by the medical evidence as a fungal skin infection (tinea).  Accordingly, the Veteran is not seeking service connection for a different diagnosed disease or injury, and new and material evidence is required to reopen the claim.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  In a July 2002 rating decision, the RO denied service connection for a skin disorder, to include as due to herbicide exposure; although the Veteran filed a notice of disagreement (NOD) and a statement of the case (SOC) was issued, he did file a timely substantive appeal.  

3.  The evidence received since that July 2002 rating decision includes evidence that is cumulative and redundant, and does not relate to an unestablished fact necessary to substantiate the claim for service connection for a skin disorder.  


CONCLUSIONS OF LAW

1.  The RO's July 2002 decision denying service connection for a skin disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2010).

2.  New and material evidence has not been submitted to reopen the claim for service connection for a skin disorder, to include as due to herbicide exposure.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled.  In this case, the Veteran's request to reopen his claim for service connection for a skin disorder was received in June 2009.  Thereafter, he was notified of the general provisions of the VCAA by the RO in correspondence dated later that month in June 2009.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding the VCAA.  Thereafter, the claim was reviewed, a rating decision was issued in July 2009, and a statement of the case was issued in November 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was provided in the June 2009 letter.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

The June 2009 VCAA letter provided notice to the Veteran of the bases for the prior denial and provided notice of the evidence necessary to substantiate that element or elements of the claim that were found insufficient in the previous denial.  This letter also notified the Veteran of the evidence necessary to support the underlying claim for service connection.  Based on the foregoing, the Board finds the notice requirements pertinent to the issue on appeal have been met.

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  The Veteran's service treatment records, VA treatment records dated through August 2009, and Social Security Administration (SSA) records were obtained and associated with his claims file.  The Veteran was also afforded the opportunity to present testimony during the May 2010 Board videoconference hearing.

Furthermore, the Veteran has not identified any additional relevant evidence that has not otherwise been requested or obtained.  He has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Laws and Regulations

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. 
§ 3.303(d).
As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.

Chloracne or other acneform disease consistent with chloracne shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  See 38 C.F.R. § 3.307(a)(6)(ii) (2010).

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 67 Fed. Reg. 42600-42608 (2002); 75 Fed. Reg. 81332-81335 (2010).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has also held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board recognizes that in the case of any veteran who engaged in combat with the enemy in active service, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service incurrence if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation, and, to that end, every reasonable doubt shall be resolved in favor of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the Board also observes that these provisions deal with the question of whether a particular disease or injury occurred in service; that is, what happened then, and not the question of either current disability or nexus to service, as to both of which competent medical evidence is generally required.  In other words, the above-cited provisions do not presumptively establish service connection for a combat veteran; rather, they relax the evidentiary requirements for determining what happened in service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

Factual Background and Legal Analysis

The Veteran filed his original claim for service connection for a skin rash in March 2002.  In a July 2002 rating decision, the RO denied the claim for service connection for a skin condition, to include as due to herbicide exposure.  The Veteran filed a NOD in December 2002, and a SOC was issued in March 2003.  The Veteran, however, failed to submit a substantive appeal (VA Form 9 or equivalent statement).  Hence, the July 2002 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

At the time of the July 2002 RO rating decision, the evidence of record included the Veteran's DD Form 214, his service treatment records, VA treatment records dated from February to May 2002, and the report of a June 2002 VA examination.

The Veteran's DD Form 214 indicated that he served in Vietnam from October 1968 to October 1969.  Hence, the Veteran is presumed to have been exposed to herbicides during his service in Vietnam.  His DD Form 214 also indicated that he was awarded the Combat Infantry Badge, among other medals and decorations.  Therefore, his lay statements regarding injuries or diseases incurred in combat are accepted as sufficient proof of service incurrence.  See 38 U.S.C.A. § 1154(b).

The Veteran's service treatment records indicated that his skin was normal at his induction physical examination in May 1968.  A record dated March 5 (without a year) noted that the Veteran was "not to shave because [illegible] face."  The April 1970 discharge examination report indicated that his skin was normal; however, on the Report of Medical History, the Veteran checked "yes" to having a history of skin diseases.  The physician did not elaborate on the Veteran's report of having skin diseases.

The Veteran's VA treatment records included a February 2002 Agent Orange examination that indicated that he had no current skin rashes.  

During the June 2002 VA examination, the Veteran complained of problems with a skin rash "for a long time."  He said the rash was located in the groin and buttocks area, and he also said he had sores on his head.  He said he used over-the-counter medicines that helped a little, but never had been given prescription medication.  On physical examination, there was dermatophytosis in the groin area with some hyperpigmentation of the skin.  No lesions were noted on the buttocks or scalp.  The impression was tinea cruris of the groin.  The examiner opined that these skin eruptions were not reminiscent of chloracne and given the distant nature, were not related to Agent Orange exposure during the Veteran's military service.

In the July 2002 rating decision, the RO denied service connection for a skin disorder because a skin disease was not documented by a physician at the time of the Veteran's discharge from service, and the evidence did not indicate that his current skin disorder was related to military service, to include herbicide exposure therein.

In June 2009, the Veteran requested that the claim for service connection for a skin disorder be reopened.  The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the July 2002 RO rating decision denying service connection for a skin disorder.  

Evidence associated with the claims file since the July 2002 RO decision includes VA treatment records dated through August 2009, the Veteran's SSA records, and the transcript of the May 2010 Board videoconference hearing.  

The Veteran's SSA records reflect that he was determined disabled due to a primary diagnosis of posttraumatic stress disorder (PTSD) and a secondary diagnosis of alcohol dependence in remission.  His SSA records primary include duplicate VA treatment records; however, a VA treatment record dated in September 2002 indicated that the Veteran reported having a pruritic rash on and off for "several years."  On physical examination, there were no active lesions, but there was a hyperpigmented area in the pubic area and thickened blackened toenails.  The diagnoses were intertrigo (inflammation of the body folds) and tinea ungulum (nail fungus).  An April 2003 VA treatment record indicates the Veteran complained of a rash in his groin area since being in Vietnam.  

A March 2003 VA discharge summary indicates the Veteran was admitted to an inpatient PTSD disorder program.  During hospitalization, it was noted that he had skin changes and dermatitis secondary to chronic dermatophytosis involving the lower trunk, thighs, and feet.  A May 2003 VA medication list indicates that he was prescribed Ketoconazole cream.  A January 2004 VA outpatient treatment record indicates that he had no skin rashes or abnormal lesions.

During the May 2010 Board videoconference hearing, the Veteran testified that he was first diagnosed with a skin disorder by VA when he sought treatment for PTSD.  He said he was given stuff for rashes while he was in Vietnam and that he continued to have skin rashes after service, which he tried to treat himself using gasoline and alcohol.  He said that the rash would dry up after he treated it, but that it would return.  He said that he did not seek treatment from VA because he did not trust VA.  He said the rashes occurred on his foot, between his thighs, on his back, and stomach.

At the time of the July 2002 RO decision, there was no medical evidence that the Veteran's current skin condition was incurred in service, or presumed to have been incurred in service due to herbicide exposure.  While the Veteran has argued that his current skin disorder was incurred in service, this contention was previously of record at the time of the July 2002 RO decision.  Moreover, the evidence associated with the claims file since July 2002 does not indicate that the Veteran has a current skin disorder related to his military service.  In fact, the Board notes that the September 2002 VA treatment record suggests that the onset of the Veteran's current skin disorder began only several years earlier.  This is inconsistent with the Veteran's later assertions made in the course of seeking service-connected compensation benefits.  In sum, while the Veteran's SSA records and VA treatment records dated through August 2009 are new, as this medical evidence only shows ongoing treatment for a skin disorder and does not indicate that the current skin disorder was incurred in or is otherwise related to the Veteran's military service, to include herbicide exposure therein, this evidence does not raise a reasonable possibility of substantiating the claim for service connection.

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim for service connection for a skin disorder has not been received.  As such, the requirements for reopening the claim are not met, and the July 2002 denial of the claim remains final.  As the appellant has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence to reopen the claim of service connection for a skin disorder has not been received, the appeal is denied.


____________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


